 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 ABBY CHAMPION, ALANNA ARRINGTON,                                    :
 AMBAR CRISTAL ZARZUELA MONTERO,                                     :
 ANNA CLEVELAND, ANOK YAI, et al.,                                   :   Case No. 20-cv-07255 (LAK)
                                                                     :
                                           Plaintiffs,               :
                                                                     :   NOTICE OF DEFENDANT
          -against-                                                  :   MODA OPERANDI, INC.’S
                                                                     :   MOTION TO DISMISS PURSUANT
 MODA OPERANDI, INC., ADVANCE                                        :   TO FED. R. CIV. P. 12(b)(6)
 PUBLICATIONS, INC. d/b/a CONDE NAST,                                :
 ADVANCE MAGAZINE PUBLISHERS, INC. d/b/a                             :
 CONDE NAST,                                                         :
                                                                     :
                                          Defendants.                :
 --------------------------------------------------------------------X

        PLEASE TAKE NOTICE that, upon this Notice of Motion, together with the supporting

Memorandum of Law, Defendant Moda Operandi, Inc. will move this court, before the

Honorable Lewis A. Kaplan, at the Daniel Patrick Moynihan United States Courthouse, located

at 500 Pearl St., New York, NY 10007-1312, in Courtroom 21B, at a date and time to be

determined by the Court, for an order dismissing Plaintiffs’ claims in the complaint pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure.


Dated: New York, New York
       January 15, 2021

                                           FRANKFURT KURNIT KLEIN & SELZ, P.C.
                                           By:    /s/ Edward H. Rosenthal
                                                  Edward H. Rosenthal
                                                  Kimberly M. Maynard
                                           28 Liberty Street, 35th Floor
                                           New York, New York 10005
                                           Tel: (212) 980-0120
                                           Fax: (347) 438-2114
                                           Attorneys for Defendant Moda Operandi, Inc.
